— In a negligence action to recover damages for personal injuries, defendants Charles Jones and Claudette Richardson appeal from an order of the Supreme Court, Kings County (Sullivan, J.), dated August 9,1983, which granted plaintiff’s ex parte application for an order directing expedient service of process pursuant to CPLR 308 (subd 5). 11 Appeal dismissed. No appeal lies from an ex parte order (see Violante v Berkowitz, 90 AD2d 837). 11 In any event, were we to deem it appropriate to treat the instant appeal as an application for review pursuant to CPLR 5704 (subd [a]), we would deny the application. Rubin, J. P., Boyers, Lawrence and Eiber, JJ., concur.